Citation Nr: 0809663	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-43 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic urinary tract 
infections.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.  She had active duty training from September 
1981 to December 1981 and from April 1986 to October 1986.  
Thereafter, she served on active duty from February 1988 to 
December 2002.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2003 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran's 
claim of entitlement to service connection for elevation of 
bacterial counts on urinalysis.  In a June 2004 rating 
decision, the RO confirmed and continued the previous denial 
of service connection for chronic elevation of bacterial 
counts on urinalysis/urinary tract infection.

In August 2006, the Board remanded the claim for further 
development and readjudication.  After completing the 
requested actions, the RO continued the denial of service 
connection for urinary tract infections (as reflected in the 
October 2007 supplemental SOC (SSOC)), and returned the case 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Current urological symptomatology is not shown to be 
related to events incurred during active service.




CONCLUSION OF LAW

Chronic urinary tract infections were not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
urinary tract infections was received in December 2002.  She 
was notified of the provisions of the VCAA by the RO in 
correspondence dated April and September 2003.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing her claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate her claim, and requested that the 
veteran send in any medical evidence in her possession that 
would support her claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in 
October 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in August 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records, private treatment records, and all 
relevant VA treatment records pertaining to her claimed 
disability have been obtained and associated with her claims 
file.  She has also been provided with VA medical examination 
to address the etiology of her claimed urinary disability.  
Furthermore, she has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  
38 C.F.R. § 3.303(b) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends she is entitled to service connection 
for urinary tract infections that were incurred during her 
periods of active military service.  

Service treatment records contain the results of a number of 
urinalyses conducted throughout service.  These reports, 
viewed as a whole, indicate that the veteran had recurrent 
episodes in which detectable levels of blood, bacteria and 
white blood cells were found in her urine at various times 
throughout service.  As a result, she was diagnosed as having 
a medical history of microscopic hematuria.  

The veteran's October 1973 service enlistment examination 
shows that her genitourinary system was marked as normal.  A 
January 1995 urinalysis (UA) report reflected findings of few 
bacteria and trace occult blood.  A March 1996 UA report 
indicated that blood, squamous epithelial cells, and trace 
bacteria were found in the veteran's urine.  A January 2002 
MRI report noted a finding of suspicion for right 
nephrolithiasis.

A March 2002 screening form from the National Kidney 
Foundation noted that urine screening findings reflected 
trace amounts of protein and blood.  In April 2002, the 
veteran complained of right-sided pain and was treated for a 
possible right kidney stone.  UA reports dated in April and 
May 2002 indicated that blood, epithelial squamous cells, and 
bacteria were again detected in the veteran's urine.  A May 
2002 CT scan revealed that the veteran's kidneys were within 
normal limits. 

In June 2002, the veteran continued to complain of persistent 
hematuria and was referred for a urology consultation.  A 
July 2002 urology treatment note revealed an assessment of 
microscopic hematuria and noted complaints of infrequent 
urinary incontinence.  There was no history of urinary tract 
infections, gross hematuria, or kidney stones.  The 
assessment was microscopic hematuria.   A September 2002 
service urologic examination report listed an impression of 
squamous metaplasia.  A September 25, 2002 UA report noted 
that white blood cells, bacteria, and squamous cells were 
found in the veteran's urine.  In a September 2002 report of 
medical assessment, the veteran complained of frequent 
urination.   

A December 2002 VA renal ultrasound report listed a clinical 
history of microscopic hemativira as well as reflected 
unremarkable findings for the left and right kidney.  
However, it was further noted that the veteran's bladder 
could not be assessed because it was void of urine but that 
no pelvic free fluid was seen.  

The claims file also contains multiple VA UA reports dated in 
November 2002, March 2003, April 2004, and May 2004.  In a 
March 2003 VA treatment note, it was noted that the March 
2003 UA was positive with some squamous cells. 

In a June 2003 VA general medical examination, the examiner 
listed a diagnosis of squamous metaplasia but noted that a 
March 2003 UA and urine culture was negative with no blood.  

In an April 2004 VA genitourinary examination report and 
addendum, the veteran complained of frequent urination with 
irritation, dysuria, burning, and having to go to the 
bathroom an excessive amount of time.  The examiner indicated 
that in between urinary tract infections the veteran is 
asymptomatic.  Physical examination findings showed that the 
veteran was asymptomatic at that time.  The examiner listed 
an impression of urinary tract infection in the past with 
last suggested episode in March 2003 when there were urine 
was positive for white and red cells.  It was further noted 
that a repeat UA was entirely clear.

An October 2004 VA treatment record noted complaints of 
occasional urge incontinence and a past history of urinary 
tract infections.  In a January 2005 VA treatment note, the 
veteran complained of continuing to have frequency of 
urination.  The examiner acknowledged that the veteran's 
genitourinary symptoms were chronic but did not address any 
possible connection between the symptoms the veteran 
currently reported and her periods of active duty. The 
examiner referred the veteran for a urology examination but 
subsequent records indicate that the examination was canceled 
unilaterally by VA.  A medical history of microscopic 
hematuria was listed in a February 2005 VA treatment record.  
A March 2007 VA treatment note revealed no findings of 
cystocele or rectocele. 

In a June 2007 VA genitourinary examination report, the 
veteran complained of right flank and right lower quadrant 
pain that had lasted for over 6 months and that was severe 
and persistent.  It was further noted that the veteran 
complained of urinary frequency and urgency without urge 
incontinence and also had no history of kidney stones.  
Physical examination findings were noted as tender bladder on 
bimanual pelvic examination mostly on the right side with no 
significant cystocele or rectocele.  Urodynamic test findings 
revealed a diagnosis of small capacity and hyperreflic 
bladder.  A May 2007 transvaginal ultrasound report revealed 
bilateral ovarian follicles.  In his June 2007 VA examination 
report, the VA urologist noted that he had prescribed 
medication for urinary urgency.  After reviewing the 
veteran's claim files, the examiner opined that the veteran's 
current urological complaints and findings were unrelated to 
her previous complaints during military service. 

In this case, the veteran's service treatment records do show 
laboratory findings consistent with microscopic hematuria, 
abnormal UA findings, and squamous metaplasia on several 
occasions during service.  However, any history of an 
identifiable disorder, such as a urinary tract infection was 
denied by the veteran during service in July 2002.  Post-
service VA treatment records reflect complaints and findings 
of current urological symptomatology.  However, there is no 
competent evidence of a nexus or medical relationship between 
the current urological symptomatology and service.  Rather, 
in the only opinion to address the etiology of any current 
urinary disability, a VA urologist opined that the veteran's 
current urological complaints and findings were unrelated to 
her previous complaints during military service in his June 
2007 VA examination report.  Further, the record only 
establishes that during service, UA, on occasions, exhibited 
manifestations that were not within normal limits, but no 
definitive diagnosis  accompanied these findings.  As such, 
the medical opinion evidence tends to weigh against the 
claim, and neither the veteran nor her representative has 
presented, identified, or even alluded to the existence of 
any contrary medical evidence or opinion that would, in fact, 
support the claim.

The Board also has considered the assertions the veteran has 
advanced on appeal in written statements and during her VA 
examination reports.  However, the veteran cannot establish a 
service connection claim on the basis of her assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that she has a current chronic urinary 
disability that is associated with military service, this 
claim turns on a medical matter-the relationship between a 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions regarding diagnosis and/or etiology of a current 
urinary disability simply do not constitute persuasive 
evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for chronic urinary tract infections must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for chronic urinary tract 
infections is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


